Citation Nr: 1205772	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus with hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from October 1983 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

This matter was previously before the Board in December 2009.  At that time, the Board remanded the issues of service connection for bilateral pes planus, with hallux valgus, and benign prostatic hyperplasia (BPH) with urinary frequency for further development.  

In a May 2011 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection for BPH with urinary frequency and assigned a noncompensable disability evaluation for this disorder effective July 1, 2004, which was increased to 20 percent effective March 5, 2010.  As this was the full benefit sought on appeal, the Board will no longer address this issue.  

The issue of service connection for bilateral pes planus with hallux valgus will be addressed in the decision below.  


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the time of examination for entry into active military duty.

2.  No increase in the bilateral pes planus with hallux valgus disability is shown over the course of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus with hallux valgus, to include as on the basis of aggravation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.306(a) (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b). 

Service connection may also be granted for a disability on the basis of aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the pre service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Simply put, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish an increase in disability during service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If increased disability is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(b); Jensen, 19 F.3d at 1417. 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

On his June 1983 enlistment examination, the Veteran was noted to have asymptomatic pes planus.  At the time of an August 1985 examination, the Veteran was again reported to have asymptomatic pes planus.  On a June 1989 physical examination report, normal findings were reported for the Veteran's feet.  He was noted to have not had any major medical problems since his last examination.  Normal findings for the feet were again reported at the time of a December 1989 examination.  On his December 1989 report of medical history form, the Veteran checked the "no" box when asked if he had or had had any foot trouble.  Normal findings for the feet were again reported at the time of an April 1995 examination.  On his April 1995 report of medical history, the Veteran again checked the "no" box when asked if he had or had ever had foot trouble, providing highly probative factual evidence against his own claim.  

Normal findings for the feet were again reported at the time of an April 2001 examination.  On his report of medical history form, dated in March 2001, but signed off on in April 2001, the Veteran again checked the "no" box when asked if he had or had ever had foot trouble, providing more evidence against this claim.

At the time of the Veteran's January 2004 service separation examination, abnormal findings were reported for the Veteran's feet.  The Veteran was noted to have flat feet and tender soles.  Orthotics were recommended and the Veteran was to follow with a private medical examiner.  On his service separation report of medical history, the Veteran checked the "yes" box when asked if he had foot trouble.  In the summary section, it was indicated that the Veteran had a history of pes planus.  He was not wearing orthotics and had not had any surgery or injections.  The Veteran was noted to have taken NSAIDS for the pain.   

At the time of a March 2004 VA pre-discharge examination, the Veteran reported having had flat feet for the past three years.  He complained of pain, weakness, stiffness, and fatigue when standing or walking.  He had had no surgery on his feet.  He indicated that he had functional impairment in that he had a hard time bearing weight on his feet for long periods of time such as when standing, walking, or stair climbing.  He lost one day a month from work because of his foot condition.  

Physical examination revealed bilateral pes planus.  Hallux valgus was present and mild.  The Veteran reported using shoe devices but indicated that he had left them at home.  The examiner rendered a diagnosis of bilateral pes planus with hallux valgus.  

At the time of an April 2008 VA examination, the claims folder was noted to not be available for review.  Following examination, diagnoses of bilateral plantar fasciitis and pes planus bunion deformities and hammertoe deformities of hereditary origin were rendered.  The examiner indicated that the pes planus bunion deformities and hammertoe deformities were neither caused by military service nor advanced by military service beyond normal progression, providing more evidence against this claim.  

In December 2009, the Board remanded this matter for additional development.  The Board observed that because pes planus was noted at entry into military service, it had to determine whether the Veteran's pes planus permanently increased in disability during service, as opposed to whether the disability was incurred during service.  The Board noted that the examiner who provided the April 2004(8) VA examination report did not provide a rationale in support of his decision.  The Board observed that while the examiner noted that pes planus was not caused by service and was not advanced beyond normal progression during service, he did not address the finding of pes planus with tender soles at the Veteran's separation examination in January 2004, or his report of flare-ups of pain with standing for short periods of time on the associated report of medical history.  The Board observed that the Veteran's pes planus was described as asymptomatic at entry and throughout service, but that he was shown to have pes planus with painful soles, and he reported having flare-ups of pain, at his separation examination. 

The Board indicated that because it was not clear if the finding of tender soles and the complaints of flare-ups of pain at separation represented a permanent increase in the Veteran's pes planus disability, or was related to some other disability, a remand was necessary in order to obtain a medical opinion that addressed this issue. 

The Board requested that the physician who conducted the April 2004(8) VA Foot examination review the claims file and provide an addendum to his previous report which addressed whether it was as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the finding of tender soles noted at the January 2004 separation examination and the Veteran's report of flare-ups of pain due to standing for short periods of time on the associated report of medical history represented a permanent increase in the Veteran's pes planus disability.  If there was a permanent increase in severity, was there clear and unmistakable evidence that the permanent increase in severity was due to the natural progression of the disability?  The Board noted that temporary or intermittent flare-ups during service of a pre-existing injury or disease were not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, had worsened. 

In March 2010, the Veteran was afforded an additional VA examination.  The examiner noted that the claims folder was available and had been reviewed.  He observed that the Veteran had a diagnosis of pes planus and that he reported having had pain on the ball of his foot and the metatarsal heads for some time.  The Veteran stated that this began around 1998.  The pain was greater on the left than the right.  The Veteran reported having pain all the time and indicated that he could walk less than 50 feet or less than 15 minutes.  He used shoe inserts and indicated that he was unsure whether or not they helped.  

Following examination, a diagnosis of bilateral pes planus with mild hallux valgus on the right was rendered.  The examiner stated that it was his opinion that if the Veteran had tender soles on his feet, especially in the metatarsal head region where he now had it, in January 2004, it was possible that this could have been due to a progression of his pes planus disease while he was in service.  The examiner stated that it was well known that this could be a progressive deformity that went on over time.  He indicated that it was definitely possible that any increase in severity of the pes planus deformity and resultant transfer metatarsalgia and bunion formation could be secondary to this.  The examiner stated that he could not resolve the issue as to whether or not the Veteran's report of flare-ups and tender soles on his January 2004 separation examination was a permanent increase in his pes planus disability without resorting to mere speculation.  He noted that he had reviewed the claims folder but could not find the January 2004 separation examination.  Therefore, as to whether that examination represented a permanent increase in his pes planus disability, he could not resolve that without resort to mere speculation.  

In April 2010, the AMC, acting on behalf of the RO, requested clarification with regard to the March 2010 opinion.  The AMC indicated that the VA physician should be asked if it was possible that the physical demands of 20 years of military service could have caused an unnatural progression of the disability related to bilateral pes planus that might otherwise not be present if he had not spent 20 years in the military and worked in a job that was less physically demanding.  

In a March 2011 addendum report, another VA physician indicated that he had reviewed the Veteran's claims folder as well as the report prepared by the March 2010 VA examiner.  He noted that the Veteran reportedly had an enlistment diagnosis of pes planus and he had been asked to state whether or not it was possible that the physical demands from 20 years of military service could have caused an unnatural progression of disability related to the Veteran's pes planus.  

The examiner indicated that this was feasible; however, there was certainly no way to be completely accurate regarding that statement.  He stated that it was no secret that increasing physical activity would exacerbate normal wear and tear on anyone's feet.  

In May 2011, the AMC returned the claims folder to the examiner and requested that he clarify his statement and indicate whether it was likely or unlikely that the finding of tender soles at the time of the January 2004 service separation examination and the Veteran's reports of flare-ups of pain due to standing for short periods of time on the associated report of medical history represented a permanent increase in the Veteran's pes planus disability.  

In a June 2011 addendum, the examiner who prepared the March 2011 addendum stated that he had reviewed the March 2010 examiner's report and the prior addendum.  He indicated that he had been again requested to render an opinion regarding the Veteran's report of tender soles noted on the January 2004 examination and whether they represented a permanent increase in the Veteran's pes planus disability.  He stated that it was his opinion that tender soles could be caused by any number of entities and that he felt it was unlikely to have permanently exacerbated his pes planus condition, providing evidence against this claim.  

In a July 2011 addendum, another VA physician indicated that from a review of the record, the examiner who prepared the March and June 2011 addendums had reviewed the claims folder.  

As reported above, bilateral pes planus was noted at entry to have pre-existed service.  The question then becomes whether such condition increased in severity during service.  The Veteran bears the burden of showing such; the "at least as likely as not" standard applies.  In this regard, the Board notes that service treatment records prior to the January 2004 service separation examination make no reference to any findings or complaints of a foot disorder.  The Board does note that service connection is currently in effect for bilateral plantar fasciitis, which has been assigned a noncompensable disability evaluation.  

As noted above, on his service separation examination, the Veteran had abnormal findings for his feet and was found to have flat feet and tender soles, with orthotics being recommended, and the Veteran being told to follow with a private medical examiner.  Furthermore, in the summary section of the service separation report of medical history, it was indicated that the Veteran had a history of pes planus, but he was noted to not be was not wearing orthotics and to have not had any surgery or injections.  As a result of these findings, the Veteran was afforded several VA examinations in an attempt to ascertain whether these symptoms constituted an increase in severity of the bilateral pes planus with hallux valgus beyond the course of natural progression.  

The Board notes that the March 2010 VA examiner stated that if the Veteran had tender soles on his feet, especially in the metatarsal head region in January 2004, it was possible that this could have been due to a progression of his pes planus disease while he was in service and that it was definitely possible that any increase in severity of his pes planus deformity and resultant transfer metatarsalgia and bunion formation could be secondary to this.  However, he noted that he could not resolve the issue as to whether or not the Veteran's report of flare-ups and tender soles on his January 2004 separation examination were a permanent increase in his pes planus disability without resorting to mere speculation.  The Board also observes that the March 2011 VA examiner indicated it was feasible that the physical demands from 20 years of military service could have caused an unnatural progression of disability related to the Veteran's pes planus (this is clear, and the reason the Board remanded the case), however, there was certainly no way to be completely accurate regarding that statement.  

These examiners' opinions are couched in somewhat equivocal language by stating it was possible/feasible that this demonstrated an increase in severity beyond natural progression.  Such language provides an insufficient basis to grant a claim.  Stegman v. Derwinski, 3 Vet. App 228, 230 (1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating  a doctor's opinion was too speculative when stating a disability "may be related to service because this was also tantamount to saying disability may not be related to service.  See also Perman v. Brown, 5 Vet App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998).  

As it relates to the June 2011 medical opinion, the Board notes that the examiner indicated that tender soles could be caused by any number of entities and that it was unlikely to have permanently exacerbated his pes planus condition, providing highly probative evidence against this claim.  The examiner provided the necessary opinion requested by the Board as part of the December 2009 remand and cited to reasons to support his opinion.  The Board is placing greater emphasis on this opinion as it based upon a thorough review of the claims folder and it cited to specific reasons to support the opinion.  

Based on all of the above, the Board finds it less likely than not that the foot problem became worse due to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a February 2004 VA pre-discharge letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was not provided with notice as to the disability rating and effective date elements of the claim; however, as service connection is being denied, such notice is a moot point.  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records have been obtained insofar as possible.  No other relevant records have been identified. 

The Veteran was afforded several VA examinations and several opinions and addendums were obtained in conjunction with the claim.  The examinations and opinions provided set forth the necessary detail to properly assess the Veteran's claim.  Thus, the examinations are sufficient for VA rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral pes planus with hallux valgus is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


